DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,785,463. This is a statutory double patenting rejection.
Claim 1 of Present Application
A method comprising: 
projecting, by a projector in a structured light imaging device, a structured light pattern to a scene; 
capturing, by an imaging sensor component in the structured light imaging device, a reference 
extracting a first feature in the reference image and a second feature in the second image; 
determining a match between the first feature and the second feature; 
computing a least square estimates for alignment correction parameter values of a two- dimension (2D) image alignment transformation model based on the determined match between the first feature and the second feature; 
rectifying the second image to align with the reference image by applying the 2D image alignment transformation model to the second image; 
generating a combined image based in part on combining the rectified second image with the reference image, wherein the combined image has a higher resolution than the reference image and the second image; and 
generating a the depth image using the combined image.
Claim 1 of US 10,785,463
A method comprising:
projecting, by a projector in a structured light imaging device, a structured light pattern to a scene;
capturing, by an imaging sensor component in the structured light imaging device, a reference 
extracting a first feature in the reference image and a second feature in the second image;
determining a match between the first feature and the second feature;
computing least square estimates for alignment correction parameter values of a two-dimension (2D) image alignment transformation model based on the determined match between the first feature and the second feature;
rectifying the second image to align with the reference image by applying the 2D image alignment transformation model to the second image;
generating a combined image based in part on combining the rectified second image with the reference image, wherein the combined image has a higher resolution than the reference image and the second image; and
generating the depth image using the combined image.



Claims 2-6 and 19 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 2-7, respectively, of prior U.S. Patent No. 10,785,463. This is a statutory double patenting rejection.

Claim 7 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 8 of prior U.S. Patent No. 10,785,463. This is a statutory double patenting rejection.
Claim 7 of Instant Application
A device comprising: 
a projector component configured to project a structured light pattern into a scene; 
an imaging sensor component configured to capture images of the scene including the projected structured light pattern; and 
a memory configured to store software instructions that, when executed by at least one processor in the device, cause the at least one processor to: 
capture, using the imaging sensor component, a reference image and a second image of the scene for a depth image of the scene, wherein the scene includes the projected structured light pattern and wherein the reference image and the second image have a lower resolution than a resolution desired for the depth image; 
extract a first feature in the reference image and a second feature in the second image; 
determine a match between the first feature and the second feature; 
compute least square estimates for alignment correction parameter values of a two- dimension (2D) image alignment transformation model based on the determined match between the first feature and the second feature; 
rectify the second image to align with the reference image by applying the 2D image alignment transformation model to the second image; Docket # TI-73538A 
page 13generate a combined image based in part on combining the rectified second image with the reference image, wherein the combined image has a higher resolution than the reference image and the second image; and 

Claim 8 of US 10,785,463
A device comprising:
a projector component configured to project a structured light pattern into a scene;
an imaging sensor component configured to capture images of the scene including the projected structured light pattern; and
a memory configured to store software instructions that, when executed by at least one processor in the device, cause the at least one processor to:
capture, using the imaging sensor component, a reference image and a second image of the scene for depth image of the scene, wherein the scene includes the projected structured light pattern and wherein the reference image and the second image have a lower resolution than a resolution desired for the depth image;
extract a first feature in the reference image and a second feature in the second image;
determine a match between the first feature and the second feature;
compute least square estimates for alignment correction parameter values of a two-dimension (2D) image alignment transformation model based on the determined match between the first feature and the second feature;
rectify the second image to align with the reference image by applying the 2D image alignment transformation model to the second image;
generate a combined image based in part on combining the rectified second image with the reference image, wherein the combined image has a higher resolution than the reference image and the second image; and




Claims 8-12 and 20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 9-14, respectively, of prior U.S. Patent No. 10,785,463. This is a statutory double patenting rejection.

Claim 13 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 15 of prior U.S. Patent No. 10,785,463. This is a statutory double patenting rejection.
Claim 13 of Instant Application
A system comprising: 
a projector component configured to project a structured light pattern into a scene; Docket # TI-73538A 
page 14an imaging sensor component configured to capture a reference image and a second image of the scene, wherein the scene includes the projected structured light pattern; and 
one or more processors configured to generate a depth image of the scene based in part on the reference image and the second image, wherein a resolution of the reference image and the second image is lower than a resolution desired for the depth image, the one or more processors configured to: 
extract a first feature in the reference image and a second feature in the second image; 
determine a match between the first feature and the second feature; 
compute a least square estimates of alignment correction parameter values of a two-dimension (2D) image alignment transformation model 
rectify the second image to align with the reference image by applying the 2D image alignment transformation model to the second image; 
generate a combined image based in part on combining the rectified second image with the reference image, wherein the combined image has a higher resolution than the reference image and the second image; and 
generate a depth image using the combined image.
Claim 15 of US 10,785,463
15. A system comprising:
a projector component configured to project a structured light pattern into a scene;
an imaging sensor component configured to capture a reference image and a second image of the scene, wherein the scene includes the projected structured light pattern; and
one or more processors configured to generate a depth image of the scene based in part on the reference image and the second image, wherein a resolution of the reference image and the second image is lower than a resolution desired for the depth image, the one or more processors configured to:
extract a first feature in the reference image and a second feature in the second image;
determine a match between the first feature and the second feature;
compute least square estimates of alignment correction parameter values of a two-dimension (2D) image alignment transformation model 
rectify the second image to align with the reference image by applying the 2D image alignment transformation model to the second image;
generate a combined image based in part on combining the rectified second image with the reference image, wherein the combined image has a higher resolution than the reference image and the second image; and
generate a depth image using the combined image.



Claims 16-18 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 18-20, respectively, of prior U.S. Patent No. 10,785,463. This is a statutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571) 270-5009.  The examiner can normally be reached on M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484